UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
DALE PENNINGTON,

                                            Plaintiff,
                                                                 OPINION & ORDER
        - against -
                                                                 No. 18-CV-5799 (CS)
PIERO D’IPPOLITO and CICINELLI &
D’IPPOLITO, CPA’S, P.C.,

                                             Defendants.
-------------------------------------------------------------x

Appearances:
Patrick J. McHugh
MHR Lewis (US) LLC
Stamford, Connecticut
Counsel for Plaintiff

Steven A. Coploff
Steinberg & Cavaliere, LLP
White Plains, New York
Counsel for Defendants

Seibel, J.

        Before the Court is the motion for summary judgment of Defendants Piero D’Ippolito

and Cicinelli & D’Ippolito, CPA’s, P.C., (“Cicinelli & D’Ippolito”). (Doc. 41.)

I.      BACKGROUND

                 Facts

        The following facts are based on Defendants’ Local Civil Rule 56.1 Statement and

Plaintiff’s 56.1 Counterstatement and are undisputed unless otherwise noted.

                 1.       The Parties

        Defendant D’Ippolito is a certified public accountant (“CPA”), and Defendant Cicinelli &

D’Ippolito is a firm that provides accounting services to its clients. (Doc. 46 (“P’s 56.1
Counterst.”) ¶ 1.) Defendants provided accounting services to Sisemen, LLC (“Sisemen”), at

least from 2007 through 2015. (See id. ¶¶ 2, 6-7.) Plaintiff Dale Pennington owned 25% of

Sisemen, and non-party Kurt Wittek owned the other 75%. (Id. ¶ 2.) Sisemen’s sole asset was a

long-term leasehold on a piece of commercial property located in Norwalk, Connecticut (the

“Sisemen Property”). (Id. ¶ 3.) Plaintiff states that D’Ippolito acted as Sisemen’s

“CFO/controller” as early as 2006. (Id. ¶ 2.)

               2.      The Loan

        In or about 2007, unbeknownst to Plaintiff, Wittek caused Sisemen to take out a

$9.4 million loan (the “Cherry Loan”) from an entity called 365 Cherry, LLC (“Cherry”), for a

purpose unrelated to Sisemen, and pledged the Sisemen Property as security for that loan. (Id.

¶ 4; Doc. 45 (“McHugh Decl.”) Ex. 2 at 1-2.) Wittek defaulted on the Cherry Loan, and in 2011,

Cherry foreclosed on the Sisemen Property, leaving Sisemen with no assets. (P’s 56.1 Counterst.

¶ 5.)

        From 2007 to 2009, D’Ippolito provided accounting services to Sisemen and was aware

that funds were being wired into Sisemen’s account as a result of the Cherry Loan and that those

funds were immediately transferred out to Wittek. (Id. ¶ 6.) Defendants state that D’Ippolito did

not account for those transfers because he did not know that Sisemen was the borrower and, to

his knowledge, the transfers had no bearing on Sisemen’s assets or liabilities. (Id.)1 Plaintiff,

however, disputes Defendants’ assertions and states that D’Ippolito was or should have been

aware that Sisemen was the borrower (if for no other reason than that the funds came in to

Sisemen) and therefore the transfers would have a bearing on Sisemen’s asset and liabilities.



        1
         D’Ippolito testified that he was told the money came in to and went out of Sisemen as a
“flow-through” to “keep things simple.” (McHugh Decl. Ex 3. at 52:10, 16.)


                                                 2
(Id.; Doc. 44 (“P’s Opp.”) at 15.) Plaintiff’s expert opines that D’Ippolito should have recorded

the Cherry Loan as a liability of Sisemen, but that instead he treated the incoming funds as

increases in Wittek’s capital account and the outgoing funds as corresponding reductions, and

that the latter should have been recorded as a loan to Wittek. (McHugh Decl. Ex. 7 (“Plude

Report”) at 7-8.)2 Plaintiff testified that he got quarterly statements from D’Ippolito showing

Sisemen’s assets, loans, and distributions, (McHugh Decl. Ex. 1 at 25:8-21), and they apparently

did not mention the Cherry Loan.

       From 2011 to 2015, D’Ippolito continued to prepare Sisemen’s tax returns and K-1s and

continued to recognize amortization in the value of the Sisemen Property. (P’s 56.1 Counterst.

¶ 7.) It is undisputed that throughout those years, the tax returns and K-1s that D’Ippolito

prepared did not accurately reflect Sisemen’s financial position; the entire asset should have been

written off in 2011 and not appeared on the documents in the subsequent years. (See id. ¶ 10.)

But the parties dispute when D’Ippolito learned that the Sisemen Property no longer belonged to

Sisemen, and therefore there is a dispute as to whether D’Ippolito should have known that the

asset should have been written off. (Id. ¶¶ 6-8, 10.)3

               3.      The Arbitration

       In 2015, Plaintiff commenced an arbitration against Wittek. (Id. ¶ 8.) Plaintiff claimed

that Wittek defrauded him by stripping Sisemen of its sole asset and leaving Plaintiff’s interest in




       2
         On the Sisemen balance sheet, the incoming transactions were shown as “365 Cherry
Loan advances” and the outgoing payments as “365 Cherry Loan draws” under the heading
“Equity - 365 Loan (“Kurt”). (Plude Report Ex. 3 at 3.) Plaintiff notes that D’Ippolito did not
explain why a loan having nothing to do with Sisemen would be on its books. (P’s Opp. at 5-6.)
       3
          Plaintiff notes that during this period, Defendants were recognizing the amortization of
the Sisemen Property but had stopped showing either the mortgage payments on the property or
real estate taxes paid. (P’s Opp. at 6-7 (citing McHugh Decl. Exs. 4-5).)


                                                 3
Sisemen worthless. (Id.) Defendants state that it was “at that time,” in 2015, “that D’Ippolito

first learned what had happened to Sisemen’s sole asset.” (Id.) Plaintiff contends that D’Ippolito

knew earlier than 2015. (See id.)

       After holding evidentiary hearings, including taking testimony from D’Ippolito, the

arbitrator ruled in favor of Plaintiff and awarded him a judgment of more than $1.1 million. (Id.

¶¶ 9, 11; Doc. 41 Ex. C (“Corrected Interim Award”) at 1, 11.) The arbitrator found that Wittek

breached a fiduciary duty he owed to Plaintiff and Sisemen; breached his contract with Plaintiff;

impermissibly engaged in self-dealing and corporate waste; and violated the Connecticut Unfair

Trade Practices Act (“CUTPA”), Conn. Gen. Stat. §§ 42-110a et seq.4 (Corrected Interim Award

at 6, 9.) The arbitrator found that there was insufficient evidence that Plaintiff was aware of the

circumstances surrounding the Cherry Loan, its default, the foreclosure on the Sisemen Property,

and the subsequent measures taken by Wittek to have been able to address the repercussions of

the loan. (Id. at 7.) The arbitrator added, “Indeed, to this day, the tax returns continue to reflect

that the property remains within the ownership of Sisemen, LLC because even Sisemen’s

accountant [D’Ippolito] did not know otherwise until last year.” (Id. at 7-8.)

       In addition to the aforementioned reference to D’Ippolito, the arbitrator made the

following comments about him: (1) “the company’s accountant, Piero D’Ippolito, who reviewed

its books and records every quarter and prepared its tax returns, was not aware of the loan

default”; (2) “the company’s accountant, and later bookkeeper . . . , D’Ippolito, was not aware of

[the mortgage for the loan or the Stipulation and Certificate of foreclosure that were publicly

filed]”; (3) “tax returns continued to be filed after 2011 apparently because D’Ippolito assumed


       4
         The arbitrator noted that “although CUTPA would not normally apply to intracompany
disputes, Wittek’s actions here involved self-dealing decisions he made to support other of his
endeavors, decisions which he concealed from Pennington.” (Corrected Interim Award at 9.)


                                                  4
that the property was continued to be owned by Sisemen and therefore the parties were entitled

to continued depreciation on their K-1s”; and (4) that as of early January 2011, D’Ippolito,

“through ignorance,” continued to deem Sisemen in operation despite it having no assets. (Id. at

3, 5-6, 9.)

        To date, Plaintiff has been unable to collect on his arbitral award against Wittek. (P’s

56.1 Counterst. ¶ 9.)

               Procedural History

        Plaintiff initiated this action on June 27, 2018, and filed his Complaint on June 28, 2018.

(Doc. 5.) Defendants answered on August 23, 2018. (Doc. 18.) On September 18, 2018, I

granted Plaintiff leave to amend, (Minute Entry dated Sept. 18, 2018), and Plaintiff filed his First

Amended Complaint on October 19, 2018, bringing the following claims against both

Defendants: (1) professional negligence; (2) negligence; (3) breach of fiduciary duties;

(4) aiding and abetting breach of fiduciary duties; (5) fraud; (6) aiding and abetting fraud;

(7) unfair trade practices under CUTPA; (8) aiding and abetting unfair trade practices under

CUTPA; and (9) deceptive acts and practices under New York General Obligation Law

(“NYGBL”) §§ 349, et seq., (Doc. 25 ¶¶ 38-87). Defendants answered three days later.

(Doc. 26.)

        On March 5, 2019, Defendants filed a pre-motion letter, (Doc. 35), Plaintiff responded on

March 11, 2019, (Doc. 36), and I held a pre-motion conference on March 18, 2019, (Minute

Entry dated Mar. 18, 2019). The parties attempted to mediate following that conference, but

after that attempt was unsuccessful, the parties filed their motion papers on July 15 and 16, 2019.

(See Docs. 41-47.)




                                                 5
II.     LEGAL STANDARD

        Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he dispute about a material fact is ‘genuine’ . . . if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law . . . . Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. On a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to “present evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d

Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “The mere existence of a

scintilla of evidence in support of the [non-movant’s] position will be insufficient; there must be

evidence on which the jury could reasonably find for the [non-movant].” Anderson, 477 U.S. at

252. Moreover, the non-movant “must do more than simply show that there is some

metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986), and he “may not rely on conclusory allegations or unsubstantiated

speculation,” Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (internal

quotation marks omitted).

        “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .




                                                   6
admissions, interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). Where an

affidavit is used to support or oppose the motion, it “must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the affiant . . . is competent to

testify on the matters stated.” Id. 56(c)(4); see DiStiso v. Cook, 691 F.3d 226, 230 (2d Cir.

2012). In the event that “a party fails . . . to properly address another party’s assertion of fact as

required by Rule 56(c), the court may . . . consider the fact undisputed for purposes of the

motion” or “grant summary judgment if the motion and supporting materials – including the

facts considered undisputed – show that the movant is entitled to it.” Fed. R. Civ. P. 56(e).

III.   DISCUSSION

               Negligence Claim

       Defendants first argue that Plaintiff’s professional negligence (or malpractice) claim and

negligence claim are redundant, and therefore the latter must be dismissed. (See Doc. 42 (“Ds’

Mem.”) at 6.) Plaintiff responded that he should be permitted to plead theories of liability in the

alternative, especially considering “‘the hybrid nature of professional malpractice claims’” that

could sound in both negligence and contract law. (P’s Opp. at 9 (quoting Buchwald v. Renco

Grp., Inc., (In re Magnesium Corp. of Am.), 399 B.R. 722, 754 (S.D.N.Y. Bankr. 2009).) But it

is well settled that negligence claims that are based on the same allegations and seek the same

relief as malpractice claims “must be dismissed as duplicative.” Paladini v. Capossela, Cohen,

LLC, No. 11-CV-2252, 2012 WL 3834655, at *5 (S.D.N.Y. Aug. 15, 2012), aff’d, 515 F. App’x

63 (2d Cir. 2013) (summary order); see Meador v. Albanese Law Office, No. 08-CV-562, 2010

WL 3807163, at *4 (N.D.N.Y. Sept. 23, 2010) (collecting S.D.N.Y. and New York state cases).5



       5
         New York law applies because that is where Defendants were licensed and had their
principal place of business, see GlobalNet Financial.Com, Inc. v. Frank Crystal & Co., 449 F.3d



                                                   7
Accordingly, Plaintiff cannot maintain both a professional negligence claim and a negligence

claim, and the latter is dismissed.

               Accounting Malpractice

       To establish an accounting malpractice claim, “the injured party must show: (1) the

accountant’s conduct fell below the accepted standard of practice; and (2) the accountant’s

conduct was a proximate cause of the alleged injuries.” Paladini, 2012 WL 3834655, at *3; see

Bankr. Servs., Inc. v. Ernst & Young (In re CBI Holding Co.), 419 B.R. 553, 568-69 (S.D.N.Y.

2009) (“To prevail on a claim under New York law for auditor malpractice, a plaintiff must

establish (1) that there was a departure from accepted standards of practice; and (2) that the

departure was a proximate cause of injury.”), on reh’g in part, No. 01-CV-0131, 2010 WL

2287013 (S.D.N.Y. June 7, 2010).

               1.      Standard of Care

       Defendants argue that Plaintiff’s negligence claim fails because Plaintiff’s expert

expressly disclaimed reaching any conclusion as to whether Defendants were negligent, and on a

summary judgment motion, Plaintiff is required to use expert testimony to establish professional

negligence. (Ds’ Mem. at 7.) Indeed, “[e]xpert testimony is normally required to establish the

applicable standard of practice and, in an appropriate case, to determine whether an alleged

deviation from that standard was the proximate cause of a plaintiff’s injuries.” Berk v. St.

Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 343 (S.D.N.Y. 2005). And “[i]n accounting

malpractice cases, in which a mere negligence standard could be sufficient to establish liability,




377, 385 (2d Cir. 2006), and, in any event, because both parties rely on New York cases in their
briefs, (see Ds’ Mem. at 4 (citing New York cases); P’s Opp. at 10 (same)), they “appear to agree
that New York law governs,” Pearson v. Walden Univ., 144 F. Supp. 3d 503, 508 (S.D.N.Y.
2015).


                                                 8
expert testimony is typically required.” In re Puda Coal Sec. Inc., Litig., 30 F. Supp. 3d 230,

249 (S.D.N.Y. 2014), aff’d sub nom. Querub v. Hong Kong, 649 F. App’x 55 (2d Cir. 2016)

(summary order). But Defendants’ cases show only that expert testimony is required to establish

the applicable standard of care, see id. at 249 (collecting cases that hold it is expert’s duty to

establish applicable standard of care in professional negligence actions), not that an expert is

required to establish that a deviation from that standard in fact occurred – a question that is

typically reserved for the jury, see, e.g., Rubens v. Mason, 387 F.3d 183, 189 (2d Cir. 2004)

(“The questions to be resolved by the fact-finder in the . . . malpractice action, therefore, are

whether the [professional] fell below the applicable standard of care.”).

       But even if Plaintiff’s expert were required to establish that Defendants deviated from the

professional standard of care, Plaintiff’s expert did just that. (See, e.g., Plude Report at 7 (“The

proper accounting treatment of the Cherry Loan under generally accepted accounting principles

would require the Cherry Loan to be recorded as a liability,” but Defendants engaged in

“improper accounting treatment”); id. at 8 (“The deposit of the wire transfer was never recorded

as a deposit into the Sisemen checking account, a procedure required under normal bookkeeping

practices.”); id. (“The proper accounting treatment of the funds transferred out to the undisclosed

Wittek Company should have been an entry of an intercompany loan to the undisclosed company

or a loan to Wittek. Neither occurred. Rather the transaction was incorrectly recorded as a

capital distribution of Wittek.”); id. (“The withdrawal from the checking account of Sisemen was

never recorded as a disbursement as would be required under normal bookkeeping practices.”).)

Accordingly, the record as a whole, including Plaintiff’s expert’s testimony regarding both the

appropriate standard of care and whether Defendants deviated from that standard, is sufficient to

make it to a jury on those questions.




                                                   9
               2.      Causation

       Plaintiff is also required to establish proximate cause. To do so, “the plaintiff must prove

(1) that the defendant’s malpractice actually caused the plaintiff’s injury; and (2) that the injury

was a foreseeable consequence of the malpractice.” In re CBI Holding Co., 419 B.R. at 568-69.

“Questions of causation are ordinarily reserved for a finder of fact, and on a motion for summary

judgment the moving party bears the burden of showing that no issues of material fact exist and

that it is entitled to judgment as a matter of law.” MF Glob. Holdings Ltd. v.

PricewaterhouseCoopers LLP, 199 F. Supp. 3d 818, 841 (S.D.N.Y. 2016) (collecting cases). A

court, however, “may decide that a reasonable jury can reach only one conclusion, and decide the

issue [of causation] as a matter of law.” Perrin v. Hilton Int’l, Inc., 797 F. Supp. 296, 299-300

(S.D.N.Y. 1992).

       Many accounting malpractice cases bring up thorny causation issues because, as is the

case here, the accountant is alleged to have failed to notice an issue caused by someone other

than the accountant himself, and the accountant argues that the underlying issue, not the

accountant’s conduct, was the proximate cause of the plaintiff’s damages. Here, Defendants

argue that it was not their malpractice, but rather the conduct of Wittek, that caused Plaintiff’s

damages, and therefore Plaintiff has failed to establish causation. To that end, Defendants cite to

Paladini, LLC, 515 F. App’x at 65. Even more helpful to Defendants, however, is the underlying

district court case in Paladini, in which then-Chief Judge Loretta Preska addressed proximate

cause as applied to accounting malpractice actions. See Paladini, 2012 WL 3834655, at *4.

Judge Preska laid out two ways that a plaintiff can establish causation where damages were

initially brought about by another party’s actions, but the accountant failed to account for those

damages, and in doing so, deviated from the applicable professional standard of care. First,




                                                 10
plaintiff can establish proximate cause if he “affirmatively acted on the defendant’s alleged

erroneous [accounting documents] and assurances.” Id. Second, a plaintiff can establish

proximate cause if he can show that had the documents been correctly prepared, the plaintiff

would have been able to mitigate his damages.

          Here, there is no evidence that Defendants knew of the Cherry Loan before Wittek took it

out or otherwise are responsible for that transaction; rather, they are alleged to have failed to flag

it or properly account for it once the money started coming in to and going out of Sisemen.

Plaintiff has failed to “point to any conduct that he undertook in reliance” on the tax returns,

quarterly statements, and K-1s prepared by Defendants. Id. Nor has Plaintiff provided facts

from which a jury could conclude that accurate accounting documents would have allowed him

to mitigate his damages. In fact, Plaintiff’s only argument regarding proximate cause is the

following:

          [T]here is ample evidence in the record to demonstrate Mr. Pennington suffered
          monetary harm proximately caused by the calculated acts and omissions (active
          concealment) of Mr. D’Ippolito. Mr. D’Ippolito concedes he knew about the
          Cherry Loan from its inception in 2007 (before the facility was drawn down in any
          meaningful way), acknowledges that the Cherry Loan funds came into the LLC
          account of Sisemen (a clear indication that Sisemen is the borrower), he never
          informed Mr. Pennington of the liability and, indeed, actively concealed the
          liability by providing quarterly reports at Mr. Pennington’s request which did not
          reflect the Cherry Loan in any way.

(P’s Opp. at 15.) This conclusory statement, without more, falls short of establishing proximate

cause.6

          Plaintiff does not connect Defendants’ actions to any specific damages. He does not

explain what losses were caused by the inaccurate tax returns, quarterly statements, or K-1s, nor



          Plaintiff’s treatment of proximate cause is surprising, considering that Defendants raised
          6

the issue of causation in both their pre-motion letter, (Doc. 35 at 2), and their motion, (Ds’ Mem.
at 6-8), yet “Plaintiff glosse[d] over this critical issue in one paragraph,” (Doc. 47 at 5).


                                                 11
does he explain how the damages could have been avoided had Defendants properly accounted

for the loan. In short, Plaintiff has failed to point to evidence from which one could conclude

that his damages were caused by Defendants, rather than Wittek.

       But the Court has dug into the record to determine if there are facts from which a

reasonable jury could find that those damages could have been avoided had Defendants

performed up to the standard of care. Exhibits to Plaintiff’s expert report show that the first

drawdown on the Cherry Loan was $2.1 million on July 1, 2007. (Plude Report Ex. 4.) By that

time Cherry already had a mortgage on the property that was Sisemen’s sole asset. (McHugh

Decl. Ex. 2 at 2; see P’s 56.1 Counterst. ¶ 4.) Assuming, as Plaintiff’s expert opines, that

Defendants improperly accounted for those transactions, the first time they would have come to

Plaintiff’s attention was in the first quarterly report thereafter, which would have been prepared

some time after September 30, 2007. By that time almost $5 million had been drawn down.

(Plude Rep. Ex. 4). Plaintiff has not pointed to anything in the record showing, or otherwise

suggested, that at that point Plaintiff could have done anything to unwind the Cherry Loan,

unencumber the mortgaged property, or otherwise get his money out, and there is no reason to

believe he could have done so. In other words, the damage was done before any failure by

Defendants to properly account for the transactions.7 Indeed, even if Defendants had informed

Plaintiff of the Cherry Loan immediately upon the first drawdown, Plaintiff has not suggested

how he would have been able to rescue his investment. See In re CBI Holding Co., 419 B.R. at

569 (to show proximate cause where wrongful act is failure to perform duty, causation is shown



       7
         The other failures identified by Plaintiff’s expert relate to events in 2011 and thereafter,
(see Plude Report at 4-6), well after Sisemen’s sole asset had been foreclosed upon, so while
those errors may be said to have delayed Plaintiff’s discovery of his loss, they cannot be said to
be a proximate cause of it.


                                                 12
where performance of duty would have prevented harm and harm was reasonably foreseeable

result of dereliction). To find a fact issue as to proximate cause on this record would amount to

sheer speculation. See Perkins v. Norwick, 693 N.Y.S.2d 1, 3 (App. Div. 1999) (no causation

where plaintiff’s damages allegations are “couched in terms of gross speculation,” alleging what

they “might” or “would” have done), order issued, 1999 WL 391079 (App. Div. June 16, 1999);

see also Icahn v. Todtman, Nachamie, Spizz & Johns, P.C., No. 99-CV-11783, 2001 WL

1160582, at *8 (S.D.N.Y. Oct. 1, 2001) (speculation regarding what would have happened is

insufficient to show malpractice caused damages) (collecting cases).

       Accordingly, I find that Plaintiff has failed to identify a genuine dispute as to whether

Defendants proximately caused Plaintiff’s damages, and Defendants are entitled to summary

judgment on Plaintiff’s professional negligence claim.

               Breach of Fiduciary Duty and Fraud

       Defendants next argue that they are entitled to summary judgment on Plaintiff’s claims

for breach of fiduciary duty and fraud, and aiding and abetting the same. Specifically,

Defendants argue that the claims are duplicative of Plaintiff’s professional negligence claim.

(Ds’ Mem. at 8.) Plaintiff does not address this argument in his opposition.

       “Causes of action for . . . breach of fiduciary duty are duplicative of professional

malpractice causes of action where they are based on the same factual allegations and seek

similar damages.” Delphi Healthcare PLLC v. Petrella Phillips LLP, 72 N.Y.S.3d 269, 272

(App. Div. 2018) (collecting cases); see MIG, Inc. v. Paul, Weiss, Rifkind, Wharton & Garrison,

L.L.P., 701 F. Supp. 2d 518, 532 (S.D.N.Y. 2010) (same), aff’d, 410 F. App’x 408 (2d Cir. 2011)

(summary order). The same is true for fraud claims. See Tasseff v. Nussbaumer & Clarke, Inc.,

747 N.Y.S.2d 621, 622 (App. Div. 2002) (“Where, as here, a fraud claim is asserted in




                                                13
connection with charges of professional malpractice, it is sustainable only to the extent that it is

premised upon one or more affirmative, intentional misrepresentations which have caused

additional damages, separate and distinct from those generated by the alleged malpractice.”)

(internal quotation mark and alteration omitted); MIG, Inc., 701 F. Supp. 2d at 533 (same).

Here, all of Plaintiff’s claims stem from the same underlying conduct – that is, Defendants’

alleged concealment of the loan – and seek the same damages.

       Plaintiff, by not addressing Defendants’ argument that his breach of fiduciary duty and

fraud claims are duplicative of his malpractice claim, gives me no reason to depart from the well-

settled law requiring dismissal of such claims. Accordingly, Plaintiff’s breach of fiduciary duty

and fraud claims are dismissed, and because Plaintiff’s aiding and abetting claims “require the

existence of a primary violation,” Weshnak v. Bank of Am., N.A., 451 F. App’x 61, 62 (2d Cir.

2012) (summary order), Plaintiff’s aiding and abetting claims are also dismissed.8

               State Law Claims

       Defendants next move for summary judgment on Plaintiff’s three state law claims (two

under CUTPA and one under NYGBL).

               1.      CUTPA

       “While a private cause of action may be maintained under CUTPA, it must demonstrate

some nexus with the public interest and not involve a purely private dispute.” Fortini v. New

Eng. Log Homes, Inc., 4 Conn. App. 132, 136-37 (1985); see Sportsmen’s Boating Corp. v.

Hensley, 192 Conn. 747, 755 (1984) (“In a private dispute a plaintiff may recover for CUTPA

violations only if the proven deceptive acts or practices of the defendant have a potential effect



       8
         Because I am dismissing these claims as duplicative, I need not address Defendants’
other arguments regarding these claims.


                                                 14
on the general consuming public.”) (internal quotation marks omitted); Red Law Firm, LLC v.

Webster Bank, No. 12-CV-6029913, 2013 WL 3766829, at *3 (Conn. Super. Ct. June 25, 2013)

(same). Additionally, “professional malpractice does not give rise to a cause of action under

CUTPA.” Beverly Hills Concepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin, 247 Conn. 48, 79

(1998); see Cooke v. Williams & Pattis, No. 99-CV-2223, 2002 WL 32509019, at *8 (D. Conn.

Aug. 27, 2002) (“It is well established that professional malpractice does not give rise to a cause

of action pursuant to CUTPA.”), aff’d sub nom. Cooke ex rel. Cooke v. Williams & Pattis, 97 F.

App’x 362 (2d Cir. 2004) (summary order); Suffield Dev. Assocs. Ltd. P’ship v. Nat’l Loan

Inv’rs, L.P., 260 Conn. 766, 781 (2002) (“Accordingly, . . . we conclude that professional

negligence – that is, malpractice – does not fall under CUTPA.”).

       Defendants argue that CUTPA does not apply here because this dispute is a purely

private one that does not impact consumers at large and because Plaintiff’s suit is for

professional malpractice, which is not covered by the statute. (Ds’ Mem. at 11-12.) Plaintiff

does not directly address either of Defendants’ arguments. Rather, Plaintiff argues at length that

CUTPA is a remedial statute that should be construed broadly. (P’s Opp. at 19-21.) But

Plaintiff’s argument does not refute Defendants’ assertion, supported by overwhelming case law,

that Plaintiff’s complaint regarding a private dispute that does not implicate the general

consumer public is beyond the scope of CUTPA. Further, Plaintiff has not offered any

justification as to why this case requires a departure from the rule that professional negligence

does not give rise to a cause of action under CUTPA. Accordingly, Defendants are entitled to

summary judgment on Plaintiff’s CUTPA claims.




                                                15
               2.      NYGBL

       “A successful GBL § 349 claim requires that a plaintiff prove, by a preponderance of the

evidence, that (1) the defendant has engaged in an act or practice that is deceptive or misleading

in a material way; (2) the plaintiff has been injured by reason thereof; and (3) the deceptive act or

practice is consumer oriented.” Koch v. Greenberg, 14 F. Supp. 3d 247, 261 (S.D.N.Y. 2014)

(internal quotation marks omitted), aff’d, 626 F. App’x 335 (2d Cir. 2015) (summary order).

       Defendants argue that Plaintiff’s NYGBL claim must be dismissed because it stems from

a purely private dispute that does not have “an impact upon consumers at large,” and therefore is

not consumer oriented. (Ds’ Mem. at 11.) Plaintiff’s opposition does not address this argument.

Rather, Plaintiff devotes the entire section under the heading, “New York Deceptive Acts and

Practices,” to a choice-of-law analysis. (See P’s Opp. at 23-24.) But choice-of-law questions are

not relevant here. Defendants did not argue that there was anything improper in Plaintiff

bringing causes of action under both New York and Connecticut statutes. Rather, Defendants

argue that Plaintiff does not have a claim under either statute because neither statute covers

purely private conduct. I agree.

       Defendants cite to numerous cases in which New York courts dismissed NYGBL claims

because they were private in nature and did not affect consumers at large. (Ds’ Mem. at 12

(citing Air & Power Transmission, Inc. v. Weingast, 992 N.Y.S.2d 46, 48-49 (App. Div. 2014)

(dismissing NYGBL claim where “the conduct complained of was not consumer-oriented, as it

did not affect consumers at large”); Cathy Daniels, Ltd. v. Weingast, 936 N.Y.S.2d 44, 48 (App.

Div. 2012) (“The motion court’s dismissal of the GBL § 349 cause of action was proper. The

complaint contains insufficient allegations of a broad impact on consumers at large.”);

Denenberg v. Rosen, 897 N.Y.S.2d 391, 396 (App. Div. 2010) (dismissing NYGBL claim that




                                                 16
was “essentially a private dispute among the parties relating to advice that plaintiff received and

his particular plan structure, rather than conduct affecting the consuming public at large.”)).)

This principle has been applied to claims against accountants. See Sherman v. Mulerman, 7

N.Y.S.3d 245, 2014 WL 6673912, at *8 (Sup. Ct. 2014) (unpublished table decision) (“conduct

was a private transaction between [the accountant-defendant] and [the plaintiff], and cannot be

construed as having a broad impact on consumers at large so as to fall within the ambit of

General Business Law § 349, and there is no indication of any actual damage to the public as a

result”). Here too the dispute is purely private in nature and has no effect on the public at large –

and Plaintiff has not argued or presented any facts to the contrary. Accordingly, Plaintiff’s

NYGBL claim is dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

The Clerk of Court is respectfully directed to terminate the pending motion, (Doc. 41), enter

judgment in favor of Defendants, and close the case.9

SO ORDERED.

Dated: December 2, 2019
       White Plains, New York

                                                      _____________________________
                                                       CATHY SEIBEL, U.S.D.J.




       9
           The Clerk of Court should also terminate Defendants’ pre-motion letter. (Doc. 35.)


                                                 17
